
	

114 HRES 10 IH: Expressing the sense of the House of Representatives that the Transportation Security Administration should, in accordance with existing law, enhance security against terrorist attack and other security threats to our Nation’s rail and mass transit systems and other modes of surface transportation; and for other purposes.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 10
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee submitted the following resolution; which was referred to the Committee on Homeland Security
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the Transportation Security
			 Administration should, in accordance with existing law, enhance security
			 against terrorist attack and other security threats to our Nation’s rail
			 and mass transit systems and other modes of surface transportation; and
			 for other purposes.
	
	
		Whereas the Transportation Security Administration is uniquely positioned to lead the efforts to
			 secure our Nation’s rail and mass transit systems and other modes of
			 surface transportation against terrorist attack as a result of expertise
			 developed over nine years of securing our Nation's commercial air
			 transportation system;
		Whereas the successes of the Transportation Security Administration's National Explosives Detection
			 Canine Team Program has furthered the Transportation Security
			 Administration's ability to secure our Nation’s transportation systems
			 against terrorist attack by preventing and protecting against explosives
			 threats;
		Whereas each weekday 11,300,000 passengers depend on our Nation’s mass transit systems as a means
			 of transportation;
		Whereas rail and mass transit systems serve as an enticing target for terrorists and terrorist
			 organizations, such as Al Qaeda, as evidenced by the March 11, 2004,
			 attack on the Madrid, Spain, rail system, the July 7, 2005, attack on the
			 London, England, mass transit system, the July 11, 2006, and November 26,
			 2008, attacks on the Mumbai, India, rail system, and the March 29, 2010,
			 attack on the Moscow, Russia, mass transit system;
		Whereas the Transportation Security Administration Authorization Act of 2009, which was passed by
			 the House of Representatives on June 4, 2009, in an overwhelming and
			 bipartisan manner, expresses Congress’ commitment to bolstering the
			 security of rail and mass transit systems; and
		Whereas securing our Nation’s rail and mass transit systems against terrorist attack and other
			 security threats is essential due to their impact on our Nation’s economic
			 stability and the continued functioning of our national economy: Now,
			 therefore, be it
		
	
		That it is the sense of the House of Representatives that the Transportation Security
			 Administration should—
			(1)continue to enhance security against terrorist attack and other security threats to our Nation's
			 rail and mass transit systems and other modes of surface transportation,
			 including as provided for in the Implementing Recommendations of the 9/11
			 Commission Act of 2007 (Public Law 110–53) and the Transportation Security
			 Administration Authorization Act of 2009 (H.R. 2200 in the 111th
			 Congress);
			(2)continue development of the National Explosives Detection Canine Team Program, which has proven to
			 be an effective tool in securing against explosives threats to our
			 Nation's rail and mass transit systems, with particular attention to the
			 application of its training standards and the establishment of a reliable
			 source of domestically bred canines;
			(3)improve upon the success of the Online Learning Center by providing increased person-to-person
			 professional development programs to ensure those responsible for securing
			 our surface transportation systems against terrorist attack are highly
			 trained in both securing those systems against terrorist attack and
			 professional relations with the traveling public; and
			(4)continue to secure our Nation’s mass transit and rail systems against terrorist attack and other
			 security threats, so as to ensure the security of commuters on our
			 Nation’s rail and mass transit systems and prevent the disruption of rail
			 lines critical to our Nation’s economy.
			
